DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
 

Claim Status
	Claims 1-21 and 23-26 are pending. 
	Claims 1-17 are withdrawn from consideration as being drawn to a nonelected invention. 
	Claims 18-21, 23-25, and 27-28 are examined in the following Office action. 

Rejections that are Withdrawn
	The double patenting rejection is withdrawn in light of Applicant’s amendment to the claims. 
Drawings


Claim Rejections that are Withdrawn
	The indefiniteness rejection is withdrawn in light of Applicant’s cancellation of the claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 18, 19, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kebeish et al (US 20110268865) in view of Maier et al (Front. Plant Sci., 2012, 3(38): 1-12), Maruino et al (US 20110023181), and Pick et al (PNAS, 2013, 110(8): 3185-3190).
The claims are drawn to a genetically altered rice plant comprising a first heterologous polynucleotide encoding malate synthase and a second heterologous polynucleotide encoding a glycolate dehydrogenase, wherein the malate synthase and the glycolate dehydrogenase localized to a chloroplast of the plant, and wherein the first and second heterologous polynucleotides are heterologous to the genetically altered plant, and wherein the plant further comprises a 90% loss of activity of PLGG1 in the plant. 
	Kebeish teaches a transgenic rice plant comprising a nucleic acid sequence encoding a glycolate dehydrogenase, wherein said polypeptide is localized to the chloroplasts of the rice plant (see claim 14). Kebeish teaches that the glycolate dehydrogenase can be derived from the E. coli glc operon (see claim 16). 
	Kebeish teaches that glycolate dehydrogenases are defined by their ability to form glyoxylate using organic cofactors whereas glycolate oxidases convert glycolate to glyoxylate using molecular oxygen and release hydrogen peroxide. 
	Kebeish does not teach co-introducing a second nucleic acid encoding malate synthase. 
	Maier teaches engineering plants with glycolate oxidase (GO); malate synthase (MS); and the E. coli catalase gene (see page 3, first full paragraph; see also Figure 1). Maier teaches that the catalase gene is introduced to alleviate hydrogen peroxide build up (see page 3, second full paragraph). Maier also teaches that future work should be directed toward finding a suitable glycolate dehydrogenase that would not produce hydrogen peroxide to substitute glycolate oxidase and catalase. See page 11, paragraph bridging left and right columns. 

	Maurino also teaches improving chloroplasts enzymatic activity for converting glycolate into malate by utilizing their SEQ ID NO: 4. See claim 4. Maurino also teaches a plant chloroplast comprising glycolate dehydrogenase activity and malate synthase. See claim 12.  
Pick teaches that photorespiration constitutes a metabolic repair cycle that is required to detoxify 2-phosphoglycolate at the expense of energy and loss of carbon dioxide and ammonia. See page 3185, right column. 
Pick teaches that they have identified a knockout mutant that is deficient in PLGG1and is no longer able to transport glycolate and glycerate across the chloroplast envelope. See page 3186, left column, second full paragraph. 
Pick teaches that the plgg1-1 mutant is only able to grow WT-like and exhibit WT-like rates of photosynthesis in elevated CO2. See page 3188, right column, second full paragraph. Pick also teaches that the reason this phenotype is suppressed in high CO2 is due to the toxic accumulation of glycolate and glycerate in high concentrations. It is known that the intermediates glycolate and glycerate result from photorespiration (i.e. the stimulation of rubisco by O2 instead of CO2). 
Pick demonstrates that the native pathway of glycolate catabolism requires PLGG1 export to the perioxisome, with serine and glycine exported to the mitochondrion which leads to the loss of nitrogen by way of NH4. See Figure 4. 
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the invention of Kebeish to additionally 2 fixation and growth improvement and because Maurino specifically suggests such combination. Furthermore, given that Kebeish teaches that glycolate dehydrogenase does not release hydrogen peroxide, the utilization of glycolate dehydrogenase over glycolate oxidase in transgenic plants would eliminate the need for the introduction of a third nucleic acid sequence encoding catalase. The elimination of this step would have been understood by the ordinary artisan to reduce the number of transformation steps required, thus simplifying the amount of cloning steps and reagents needed to generate such transgenic plants. Although none of the references specifically state that the glycolate dehydrogenase should be heterologous to the plant, it is noted that Kebeish utilizes a glycolate dehydrogenase from E. coli and Maurino utilizes a glycolate dehydrogenase from Cucurbita pepo (SEQ ID NO: 4) and a malate synthase from Arabidopsis thaliana (SEQ ID NO: 8). Thus, although none of the references expressly contemplate the introduction of a glycolate dehydrogenase that is not endogenous to the transformed plant and a malate synthase that is not endogenous to the transformed plant, the ordinary artisan would have been motivated to introduce any glycolate dehydrogenase and malate synthase having activity, especially in view of Kebeish and Maurino. 
Furthermore, it would have been obvious and within the scope of one of ordinary skill in the art to modify the plgg1-1 mutant with the glycolate catabolic of Kebeish, Maier, and Maurino. One of ordinary skill in the art would have been motivated to generate said mutant containing said glycolate catabolic cycle because Pick teaches that the export of glycolate by way of plgg1 results in a loss of energy as well as carbon dioxide and ammonia. Furthermore, prima facie obvious to reduce or eliminate the transporter the starts the endogenous catabolic cycle of glycolate to further reduce the loss of carbon and nitrogen at the expense of energy. Furthermore, the ordinary artisan would have understood that glycolate-associated toxicity, as identified by Pick, would be avoided by having an exogenous glycolate catabolic cycle within the chloroplast itself. 
One of ordinary skill in the art would have had a reasonable expectation of success making such modification given that the knowledge with respect to molecular cloning was high, as demonstrated by the combination of Kebeish, Maier, and Maurino.

Response to Arguments: 
	Applicant argues that the assumptions made by the Examienr are contrary to the expectations of the skilled artisan because PLGG1 can export a glycolate in exchange for a glycerate and the second required glycolate is transported by BASS6. See pages 6 and 7 of the remarks.
	This argument is not found persuasive. There is no evidence that the ordinary artisan would have expected that PLGG1 exports one glycolate in exchange for a glycerate and that the second glycolate is transported by BASS6. Applicant points to their own work to demonstrate the knowledge of the ordinary artisan. However, it is unclear how the experimental data found herein can demonstrate the knowledge afforded to the ordinary artisan. In contrast, Pick demonstrates the photorespiratory pathway as follows: 

    PNG
    media_image1.png
    373
    684
    media_image1.png
    Greyscale


Furthermore, Pick teaches that “glycolate is trapped in the chloroplast and is not accessible to enzymes that process glycolate outside of the chloroplast,” citing Figure 3.  If glycolate is trapped in the chloroplast and previous work sought to use glycolate for the purposes of creating additional CO2, as in the Figure below and the obviousness rejection above, it is unclear how photosynthesis would be inhibited. 

    PNG
    media_image2.png
    649
    688
    media_image2.png
    Greyscale
 
The above figure is obtained from Maier and contains GO, MS, and KatE – which is distinct from what is being claimed. But, Maier states “[t]he results of our work, in agreement with that of Kebeish et al. (2007), indicated that it is possible to improve the growth of the C3-plant A. thaliana by diverting part of the glycolate away from the photorespiratory pathway and metabolizing it in the chloroplasts. Future work should be directed toward developing optimized versions of these basic approaches (e.g., find a suitable glycolate dehydrogenase that would not produce H2O2 to substitute GO and catalase) to introduce the glycolate catabolic cycle into plants with agronomical importance, such as rice, wheat, or rapeseed.” See page 11. Thus, Maier suggests using glycolate dehydrogenase to replace GO and catalase to result in the same pathway 2O2. Contrary to Declarant and Applicant’s assertion that it was unexpected that downregulation of PLGG1 could rescue the wildtype phenotype when introducing an alternative glycolate catabolic pathway, the Examiner notes that Maier, as cited above, is in contradiction with the assertion of unexpected results because diverting glycolate away from the photorespiratory pathway and metabolizing it in the chloroplasts leads to improved growth. Thus, downregulating PLGG1 to further divert glycolate from the photorespiratory pathway would have been prima facie obvious. 
	Applicant argues that the remaining references fall with the discussion of Pick and do not establish obviousness of the instantly claimed invention. However, the rejection has been maintained for the reasons set forth above. 

	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kebeish et al (US 20110268865), Maier et al (Front. Plant Sci., 2012, 3(38): 1-12), Maruino et al (US 20110023181), and Pick et al (PNAS, 2013, 110(8): 3185-3190) as applied to claims 18, 19, 25 and 27 above, and further in view of UniProt Accession A8J2E9_CHLRE (published online 04-Dec-2007; see alignment below). 
Claim 20 is drawn to the plant comprising a glycolate dehydrogenase at least 95% identity to amino acid residues 41-1136 of SEQ ID NO: 45. 
	The teachings of Kebeish, Maier, and Maurino have been discussed in the above rejection.
Kebeish additionally teaches that the polypeptide of glycolate dehydrogenase may be derived from an algae such as Chlamydomonas. See paragraph 0027. 

UniProt Accession A8J2E9_CHLRE discloses a sequence which has 1093/1095 residues in common with amino acids 41-1136 of SEQ ID NO: 45. Thus, UniProt Accession A8J2E9_CHLRE discloses a sequence having 99.8% identity to the instant SEQ ID NO: 45. It is also noted that UniProt Accession A8J2E9_CHLRE is from Chlamaydomonas reinhardtii. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the vectors of Kebeish to include the specific amino acid sequence encoding glycolate dehydrogenase taught by UniProt Accession A8J2E9_CHLRE. One of ordinary skill in the art would have been motivated to utilize said UniProt Accession because Kebeish explicitly suggests using a glycolate dehydrongease from Chlamydomonas. One of ordinary skill in the art would have had a reasonable expectation of success introducing UniProt Accession A8J3E9_CHLRE into a plant utilizing standard molecular cloning techniques well known by those of ordinary skill in the art, as evidenced by the combination of Kebeish, Maier, and Maurino. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kebeish et al (US 20110268865); Maier et al (Front. Plant Sci., 2012, 3(38): 1-12), Maruino et al (US 20110023181), and Pick et al (PNAS, 2013, 110(8): 3185-3190); and UniProt Accession A8J2E9_CHLRE (published online 04-Dec-2007) as applied to claims 18-20, 25, and 27 above, and further in view of Lee et al (Plant Physiology, 2006, 140: 466-483) and UniProt Accession F4HRR5_ARATH (published online 28-Jun-2011; see alignment below).
Claim 21 is drawn to the plant comprising SEQ ID NO: 43 and SEQ ID NO: 45. 
The teachings of Kebeish, Maier, Maurino, and UniProt Accession A8J2E9_CHLRE have been discussed in the above rejection.
Kebeish suggests utilizing the transit peptide from a plant rubisco small subunit. Kebeish exemplifies several transit peptides, including one from Solanum tuberosum. Kebeish also suggests generating transit peptides which a functional fragments. See paragraph 0041. 
Kebeish in view of Maier, Maurino, and UniProt Accession A8J2E9_CHLRE do not teach the instant SEQ ID NOs: 43 and 45. The Examiner notes that SEQ ID NOs: 43 and 45 contain an RbcS chloroplast targeting peptide at positions 1-40. 
Lee teaches that the T4 region is the most critical region for targeting to the chloroplasts. See page 481, right column, first paragraph. Lee teaches that the T4 region contains two essential sequences, FP and RK. The Examiner notes that FP and RK correspond to positions 33-34 and 37-38 relative to amino acids 1-40 of either SEQ ID NO: 43 or SEQ ID NO: 45. 
Lee teaches that the LKSSA, CMQVW, and KKFED in T3, T6, and T7 are critical motifs that are functionally equivalent for protein targeting to chloroplasts. See page 477, right column, first full paragraph. The Examiner notes that the LKSSA motif is found at positions 28-32. CMQVW and KKFED are found outside of amino acids 1-40 of either SEQ ID NO: 43 or SEQ ID NO: 45 but correspond to a portion of the RbcS polypeptide. 
UniProt Accession F4HRR5_ARATH teaches an amino acid sequence having 100% local identity to amino acids 1-40 of SEQ ID NO: 43 and 45. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the teachings of Kebeish, Maier, Murino, and UniPro Accession A8J2E9_CHLRE to include a chloroplast targeting peptide from an RbcS Arabidopsis thaliana. One of ordinary skill in the art would have been motivated to make such a modification because Lee performs a deletion analysis on Arabidopsis RbcS and finds those elements which are sufficient and necessary for chloroplast import. One of ordinary skill in the art would have understood that so long as the signal peptide contained at least one of T3, T6, or T7 motif and retained the T4 region, especially amino acids FP and RK, an attached amino acid sequence would be translocated to the chloroplasts in light of the teachings of Kebeish and Lee. Thus, one of ordinary skill in the art would have recognized that any sequence containing at least amino acids 1-38 of RbcS (to be inclusive of the RK required residues) would be a functional equivalent sufficient to import an attached protein to the chloroplasts, especially absent evidence to the contrary or any unexpected result. One of ordinary skill in the art would have been motivated to utilize a functional fragment of the transit peptide of rubisco because Kebeish suggests such course of action and Lee provides one of ordinary skill in the art with said functional fragment of RbcS. 
Given that the knowledge with respect to molecular cloning was extremely high in the art at the time the invention was effectively filed, one of ordinary skill in the art would have had a reasonable expectation of success creating a transgenic plant that expresses a protein containing amino acids 1-40 of an RbcS polypeptide fused to a mature peptide encoding malate synthase or glycolate dehydrogenase for chloroplast targeting. 

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kebeish et al (US 20110268865), Maier et al (Front. Plant Sci., 2012, 3(38): 1-12), Maruino et al (US 20110023181), and Pick et al (PNAS, 2013, 110(8): 3185-3190) as applied to claims 18, 19, 25,  above, and further in view of Abad et al (WO 2016089931A1, which claims priority to US provisional application serial no. 62/086,918 filed on 12-3-2014). 
Claims 23 and 24 are drawn to the plant comprising a reduced level of SEQ ID NO: 6. 
The teachings of Kebeish, Maier, and Maurino have been discussed in the above rejection.
Kebeish also teaches that the oxygenation reaction of rubisco leads to the production of phosphoglycerate and phosphoglycolate, where phosphoglycolate is recycled to phosphoglycerate by photorespiration. Kebeish teaches that the production of glycolate results in a net loss of fixed carbon that ultimately reduces the production of sugars and biomass. See paragraph 0004. 

Kebeish teaches that their method overcomes photorespiration by introducing into the chloroplasts a mechanism for catabolism of glycolate. See paragraph 0006. Kebeish also teaches that their method relates to a method of increase biomass production by introducing glycolate dehydrogenase to the chloroplasts. 
Maier teaches that their previous work produced A. thaliana plants with a functional chloroplastic glycolate catabolic cycle.  Maier teaches that this catabolism results in two molecules of CO2 and reducing power in the form of NADPH and NADH. See page 3, first full paragraph.
Maier also teaches an improvement of their previous work that added catalase to their glycolate catabolic cycle that eliminates H2O2 production and led to enhanced CO2 fixation and growth improvement. Maier also teaches that carbon and nitrogen losses should be reduced as a result of glycolate catabolism. See page 3, second full paragraph. 

Abad teaches their SEQ ID NO: 38 as a PLGG1 protein and has 100% identity to the instant SEQ ID NO: 6. See alignment below. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the plgg1-1 mutant with the glycolate catabolic of Kebeish, Maier, Maurino, and Pick, thereby obtaining a transgenic plant having reduced levels of the sequence taught by Abad. Given the fact that a mutant was known at the time the invention was effectively filed and combined with the fact that the molecular cloning ability and creation of transgenic plants was well known to the ordinary artisan at the time the invention was effectively filed, especially in view of the combined teachings of Kebeish, Maier, Maurino, Pick, and Abad, one of ordinary skill in the art would have reasonable expected success generating a transgenic plant that has reduced levels of the instant SEQ ID NO: 6. 

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kebeish et al (US 20110268865), Maier et al (Front. Plant Sci., 2012, 3(38): 1-12), Maruino et al (US 20110023181), and Pick et al (PNAS, 2013, 110(8): 3185-3190) as applied to claims 18, 19, 25, and 27 above, and further in view of Kim et al (BMC Biotechnology, 2008, 8:36). 
The claim is drawn to the knockdown of PLGG1 by at least 90% using RNA interference. 
The teachings of Kebeish, Maier, Maruino, and Pick have been discussed above. 
The combination of Kebeish, Maier, Maurino, and Pick do not teach RNA interference resulting in a 90% loss of activity. 

At the time the invention was effectively filed, it would have been obvious and within the skill of one of ordinary skill in the art to design a construct that resulted in a 99% loss of PLGG1. One of ordinary skill in the art would have been motivated to make such a modification to ensure glycolate retention in the chloroplasts for the purposes of reducing photorespiration. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention using standard molecular cloning techniques known to those of ordinary skill in the art.    

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	

	


Sequence Information
Alignment with SEQ ID NO: 43

AXQ26592
ID   AXQ26592 standard; protein; 566 AA.
XX
AC   AXQ26592;
XX
DT   21-JAN-2010  (revised)
DT   15-OCT-2009  (first entry)
XX
DE   Cucurbita cv. Kurokawa Amakuri malate synthase (MS) protein SEQ ID 4.
XX
KW   EC 2.3.3.9; MS; agriculture; chloroplast; crop improvement;
KW   gene transfer; malate synthase; plant; seed; transgenic plant; BOND_PC;
KW   malate synthase; GO4474; GO6097; GO6099; GO9514; GO16740.
XX
OS   Cucurbita cv. Kurokawa Amakuri.
XX
CC PN   EP2093283-A1.
XX
CC PD   26-AUG-2009.
XX
CC PF   21-FEB-2008; 2008EP-00151759.
XX
PR   21-FEB-2008; 2008EP-00151759.
XX
CC PA   (UYKO-) UNIV KOELN.
XX
CC PI   Fluegge U,  Maurino VG;
XX
DR   WPI; 2009-M94006/57.
DR   N-PSDB; AXQ26591.
DR   PC:NCBI; gi18269.
DR   PC:SWISSPROT; P24571.
XX
CC PT   New plant cell comprises in its chloroplasts enzymatic activities for 
CC PT   converting glycolate into malate, useful conferring increased water use 
CC PT   efficiency and conferring increased yield to a plant.
XX
CC PS   Claim 4; SEQ ID NO 4; 45pp; English.
XX
CC   The present invention relates to a novel plant cell comprising in its 
CC   chloroplasts enzymatic activities for converting glycolate into malate. 
CC   The invention, in general, is concerned with the improvement of 
CC   agrobiological traits in plants. The chloroplast comprised by the plant 
CC   cell of the present invention is engineered as to allow for conversion of
CC   glycolate into malate in the chloroplast by introducing into the 
CC   chloroplast enzymatic activities which are capable of converting 
CC   glycolate into glyoxlyate and, subsequently, convert the glyoxylate into 

CC   glycolate oxidase activity, a second polypeptide having malate synthase 
CC   activity and a third polypeptide having catalase activity or a first 
CC   polypeptide having glycolate dehydrogenase activity and a second 
CC   polypeptide having malate synthase activity. The invention further claims
CC   a plant comprising said plant cells as well as seeds obtainable from the 
CC   said plants; a method for producing a transgenic plant or a plant cell 
CC   having an increased water use efficiency or increased yield compared to a
CC   corresponding non-transgenic plant or plant cell; and polynucleotides 
CC   comprising a combination of nucleic acids encoding the aforementioned 
CC   polypeptides as well as vectors comprising the polynucleotides and uses 
CC   thereof. The plant cell has an increased efficiency of carbon dioxide 
CC   (CO2) assimilation compared to a plant cell lacking enzymatic activities 
CC   for converting glycolate into malate or compared to a plant lacking the 
CC   plant cell above. The plant has an attenuated photorespiration, has 
CC   increased water use efficiency, produces an increased number of leaves 
CC   and has increased yield compared to a plant lacking the plant cell above.
CC   The present sequence represents the Cucurbita cv. Kurokawa Amakuri malate
CC   synthase (MS) protein sequence, capable of synthesizing malate by 
CC   introducing two C-units from Acetyl-CoA into glyoxylate, which was useful
CC   during the method of the invention for converting glycolate into malate.
CC   
CC   Revised record issued on 10-JAN-2010 : Enhanced with precomputed
CC   information from BOND.
XX
SQ   Sequence 566 AA;

  Query Match             93.7%;  Score 2984;  DB 14;  Length 566;
  Best Local Similarity   100.0%;  
  Matches  565;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         43 GSLGMYSESAVRKKSSRGYDVPEGVDIRGRYDEEFARILNKEALLFVADLQRTFRNHIRY 102
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 GSLGMYSESAVRKKSSRGYDVPEGVDIRGRYDEEFARILNKEALLFVADLQRTFRNHIRY 61

Qy        103 SMECRREAKRRYNEGAVPGFDPATKYIRESEWTCASVPPAVADRRVEITGPVERKMIINA 162
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 SMECRREAKRRYNEGAVPGFDPATKYIRESEWTCASVPPAVADRRVEITGPVERKMIINA 121

Qy        163 LNSGAKVFMADFEDALSPNWENLMRGQINLKDAVDGTISFHDKARNKVYKLNDQTAKLFV 222
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 LNSGAKVFMADFEDALSPNWENLMRGQINLKDAVDGTISFHDKARNKVYKLNDQTAKLFV 181

Qy        223 RPRGWHFAEAHIFIDGEPATGCLVDFGLYFFHNHANFRRSQGQGSGPFFYLPKMEHSREA 282
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 RPRGWHFAEAHIFIDGEPATGCLVDFGLYFFHNHANFRRSQGQGSGPFFYLPKMEHSREA 241

Qy        283 KIWNSVFERAEKMAGIERGSIRATVLIETLPAVFQMDEILYELRDHSVGLNCGRWDYIFS 342
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 KIWNSVFERAEKMAGIERGSIRATVLIETLPAVFQMDEILYELRDHSVGLNCGRWDYIFS 301

Qy        343 YVKTFQAHLDRLLPDRVQVGMAQHFMRSYSDLLIRTCHTVVCHVGGMAAQIPIRDDPKAN 402
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        302 YVKTFQAHLDRLLPDRVQVGMAQHFMRSYSDLLIRTCHTVVCHVGGMAAQIPIRDDPKAN 361

Qy        403 EMALELVRKDKLREAKAGHDGTWAAHPGLIPACMEVFTNSMGNAPNQIRSARRDDAANLT 462
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        362 EMALELVRKDKLREAKAGHDGTWAAHPGLIPACMEVFTNSMGNAPNQIRSARRDDAANLT 421

Qy        463 EDDLLQQPRGVRTLEGLRLNTRVGIQYLAAWLTGTGSVPLYNLMEDAATAEISRVQNWQW 522
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        422 EDDLLQQPRGVRTLEGLRLNTRVGIQYLAAWLTGTGSVPLYNLMEDAATAEISRVQNWQW 481


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        482 LKYGVELDGDGLGVRVNKELFARVVEEEMERIEREVGKEKFRKGMYKEACKMFTRQCTAP 541

Qy        583 TLDDFLTLDAYNHIVIHHPRELSRL 607
              |||||||||||||||||||||||||
Db        542 TLDDFLTLDAYNHIVIHHPRELSRL 566


Alignment with SEQ ID NO: 45
A8J2E9_CHLRE
ID   A8J2E9_CHLRE            Unreviewed;      1095 AA.
AC   A8J2E9;
DT   04-DEC-2007, integrated into UniProtKB/TrEMBL.
DT   04-DEC-2007, sequence version 1.
DT   11-DEC-2019, entry version 76.
DE   SubName: Full=Glycolate dehydrogenase {ECO:0000313|EMBL:EDP01639.1};
GN   Name=GYD1 {ECO:0000313|EMBL:EDP01639.1};
GN   ORFNames=CHLRE_06g288700v5 {ECO:0000313|EMBL:PNW82667.1},
GN   CHLREDRAFT_184506 {ECO:0000313|EMBL:EDP01639.1};
OS   Chlamydomonas reinhardtii (Chlamydomonas smithii).
OC   Eukaryota; Viridiplantae; Chlorophyta; Chlorophyceae; Chlamydomonadales;
OC   Chlamydomonadaceae; Chlamydomonas.
OX   NCBI_TaxID=3055;
RN   [1] {ECO:0000313|EMBL:EDP01639.1, ECO:0000313|Proteomes:UP000006906}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CC-503 {ECO:0000313|Proteomes:UP000006906}, and CC-503 cw92 mt+
RC   {ECO:0000313|EMBL:EDP01639.1};
RX   PubMed=17932292; DOI=10.1126/science.1143609;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,
RA   Marshall W.F., Qu L.H., Nelson D.R., Sanderfoot A.A., Spalding M.H.,
RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Cardol P., Cerutti H., Chanfreau G., Chen C.L.,
RA   Cognat V., Croft M.T., Dent R., Dutcher S., Fernandez E., Fukuzawa H.,
RA   Gonzalez-Ballester D., Gonzalez-Halphen D., Hallmann A., Hanikenne M.,
RA   Hippler M., Inwood W., Jabbari K., Kalanon M., Kuras R., Lefebvre P.A.,
RA   Lemaire S.D., Lobanov A.V., Lohr M., Manuell A., Meier I., Mets L.,
RA   Mittag M., Mittelmeier T., Moroney J.V., Moseley J., Napoli C.,
RA   Nedelcu A.M., Niyogi K., Novoselov S.V., Paulsen I.T., Pazour G.,
RA   Purton S., Ral J.P., Riano-Pachon D.M., Riekhof W., Rymarquis L.,
RA   Schroda M., Stern D., Umen J., Willows R., Wilson N., Zimmer S.L.,
RA   Allmer J., Balk J., Bisova K., Chen C.J., Elias M., Gendler K., Hauser C.,
RA   Lamb M.R., Ledford H., Long J.C., Minagawa J., Page M.D., Pan J.,
RA   Pootakham W., Roje S., Rose A., Stahlberg E., Terauchi A.M., Yang P.,
RA   Ball S., Bowler C., Dieckmann C.L., Gladyshev V.N., Green P., Jorgensen R.,
RA   Mayfield S., Mueller-Roeber B., Rajamani S., Sayre R.T., Brokstein P.,
RA   Dubchak I., Goodstein D., Hornick L., Huang Y.W., Jhaveri J., Luo Y.,
RA   Martinez D., Ngau W.C., Otillar B., Poliakov A., Porter A., Szajkowski L.,
RA   Werner G., Zhou K., Grigoriev I.V., Rokhsar D.S., Grossman A.R.;
RT   "The Chlamydomonas genome reveals the evolution of key animal and plant
RT   functions.";
RL   Science 318:245-250(2007).
RN   [2] {ECO:0000313|EMBL:PNW82667.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=CC-503 cw92 mt+ {ECO:0000313|EMBL:PNW82667.1};
RG   Chlamydomonas Annotation Team;
RG   JGI Annotation Team;
RA   Merchant S.S., Prochnik S.E., Vallon O., Harris E.H., Karpowicz S.J.,
RA   Witman G.B., Terry A., Salamov A., Fritz-Laylin L.K., Marechal-Drouard L.,

RA   Kapitonov V.V., Ren Q., Ferris P., Lindquist E., Shapiro H., Lucas S.M.,
RA   Grimwood J., Schmutz J., Grigoriev I.V., Rokhsar D.S.;
RT   "WGS assembly of Chlamydomonas reinhardtii.";
RL   Submitted (JUL-2017) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; DS496133; EDP01639.1; -; Genomic_DNA.
DR   EMBL; CM008967; PNW82667.1; -; Genomic_DNA.
DR   RefSeq; XP_001695381.1; XM_001695329.1.
DR   STRING; 3055.EDP01639; -.
DR   PaxDb; A8J2E9; -.
DR   EnsemblPlants; PNW82667; PNW82667; CHLRE_06g288700v5.
DR   GeneID; 5721055; -.
DR   Gramene; PNW82667; PNW82667; CHLRE_06g288700v5.
DR   KEGG; cre:CHLREDRAFT_184506; -.
DR   eggNOG; ENOG410JW3U; Eukaryota.
DR   eggNOG; KOG1231; Eukaryota.
DR   eggNOG; COG0247; LUCA.
DR   eggNOG; COG0277; LUCA.
DR   InParanoid; A8J2E9; -.
DR   KO; K18930; -.
DR   OMA; DMCMECG; -.
DR   OrthoDB; 107778at2759; -.
DR   Proteomes; UP000006906; Chromosome 6.
DR   GO; GO:0004458; F:D-lactate dehydrogenase (cytochrome) activity; IBA:GO_Central.
DR   GO; GO:0008720; F:D-lactate dehydrogenase activity; IBA:GO_Central.
DR   GO; GO:0071949; F:FAD binding; IEA:InterPro.
DR   GO; GO:0050660; F:flavin adenine dinucleotide binding; IBA:GO_Central.
DR   GO; GO:0051536; F:iron-sulfur cluster binding; IEA:InterPro.
DR   GO; GO:1903457; P:lactate catabolic process; IBA:GO_Central.
DR   Gene3D; 1.10.1060.10; -; 1.
DR   InterPro; IPR017896; 4Fe4S_Fe-S-bd.
DR   InterPro; IPR017900; 4Fe4S_Fe_S_CS.
DR   InterPro; IPR016166; FAD-bd_PCMH.
DR   InterPro; IPR036318; FAD-bd_PCMH-like_sf.
DR   InterPro; IPR016164; FAD-linked_Oxase-like_C.
DR   InterPro; IPR004113; FAD-linked_oxidase_C.
DR   InterPro; IPR009051; Helical_ferredxn.
DR   InterPro; IPR006094; Oxid_FAD_bind_N.
DR   Pfam; PF02913; FAD-oxidase_C; 1.
DR   Pfam; PF01565; FAD_binding_4; 1.
DR   Pfam; PF13183; Fer4_8; 1.
DR   SUPFAM; SSF46548; SSF46548; 1.
DR   SUPFAM; SSF55103; SSF55103; 1.
DR   SUPFAM; SSF56176; SSF56176; 1.
DR   PROSITE; PS00198; 4FE4S_FER_1; 1.
DR   PROSITE; PS51379; 4FE4S_FER_2; 1.
DR   PROSITE; PS51387; FAD_PCMH; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000006906}.
FT   DOMAIN          142..383
FT                   /note="FAD-binding PCMH-type"
FT                   /evidence="ECO:0000259|PROSITE:PS51387"
FT   DOMAIN          662..693
FT                   /note="4Fe-4S ferredoxin-type"
FT                   /evidence="ECO:0000259|PROSITE:PS51379"
SQ   SEQUENCE   1095 AA;  118870 MW;  B23E210A434372E8 CRC64;

  Query Match             96.6%;  Score 5671;  DB 52;  Length 1095;
  Best Local Similarity   100.0%;  


Qy         43 PRGQGKRLAQLLGAQLKQYAAEVRGISTAGGASRGGARGPASPSSLEQQTRQVAQVAVQQ 102
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 PRGQGKRLAQLLGAQLKQYAAEVRGISTAGGASRGGARGPASPSSLEQQTRQVAQVAVQQ 61

Qy        103 STQQAVKVVVPAIKVDLVGAVSSVSESDKVEPGVFKNVDGHRFEDGRYAAFVEEITKFIP 162
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 STQQAVKVVVPAIKVDLVGAVSSVSESDKVEPGVFKNVDGHRFEDGRYAAFVEEITKFIP 121

Qy        163 KERQYSDPVRTFAYGTDASFYRLNPKLVVKVHNEDEVRRIMPIAERLQVPITFRAAGTSL 222
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 KERQYSDPVRTFAYGTDASFYRLNPKLVVKVHNEDEVRRIMPIAERLQVPITFRAAGTSL 181

Qy        223 SGQAITDSVLIKLSHTGKNFRNFTVHGDGSVITVEPGLIGGEVNRILAAHQKKNKLPIQY 282
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 SGQAITDSVLIKLSHTGKNFRNFTVHGDGSVITVEPGLIGGEVNRILAAHQKKNKLPIQY 241

Qy        283 KIGPDPSSIDSCMIGGIVSNNSSGMCCGVSQNTYHTLKDMRVVFVDGTVLDTADPNSCTA 342
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 KIGPDPSSIDSCMIGGIVSNNSSGMCCGVSQNTYHTLKDMRVVFVDGTVLDTADPNSCTA 301

Qy        343 FMKSHRSLVDGVVSLARRVQADKELTALIRRKFAIKCTTGYSLNALVDFPVDNPIEIIKH 402
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        302 FMKSHRSLVDGVVSLARRVQADKELTALIRRKFAIKCTTGYSLNALVDFPVDNPIEIIKH 361

Qy        403 LIIGSEGTLGFVSRATYNTVPEWPNKASAFIVFPDVRAACTGASVLRNETSVDAVELFDR 462
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        362 LIIGSEGTLGFVSRATYNTVPEWPNKASAFIVFPDVRAACTGASVLRNETSVDAVELFDR 421

Qy        463 ASLRECENNEDMMRLVPDIKGCDPMAAALLIECRGQDEAALQSRIEEVVRVLTAAGLPFG 522
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        422 ASLRECENNEDMMRLVPDIKGCDPMAAALLIECRGQDEAALQSRIEEVVRVLTAAGLPFG 481

Qy        523 AKAAQPMAIDAYPFHHDQKNAKVFWDVRRGLIPIVGAAREPGTSMLIEDVACPVDKLADM 582
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        482 AKAAQPMAIDAYPFHHDQKNAKVFWDVRRGLIPIVGAAREPGTSMLIEDVACPVDKLADM 541

Qy        583 MIDLIDMFQRHGYHDASCFGHALEGNLHLVFSQGFRNKEEVQRFSDMMEEMCHLVATKHS 642
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        542 MIDLIDMFQRHGYHDASCFGHALEGNLHLVFSQGFRNKEEVQRFSDMMEEMCHLVATKHS 601

Qy        643 GSLKGEHGTGRNVAPFVEMEWGNKAYELMWELKALFDPSHTLNPGVILNRDQDAHIKFLK 702
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        602 GSLKGEHGTGRNVAPFVEMEWGNKAYELMWELKALFDPSHTLNPGVILNRDQDAHIKFLK 661

Qy        703 PSPAASPIVNRCIECGFCESNCPSRDITLTPRQRISVYREMYRLKQLGPGASEEEKKQLA 762
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        662 PSPAASPIVNRCIECGFCESNCPSRDITLTPRQRISVYREMYRLKQLGPGASEEEKKQLA 721

Qy        763 AMSSSYAYDGEQTCAADGMCQEKCPVKINTGDLIKSMRAEHMKEEKTASGMADWLAANFG 822
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        722 AMSSSYAYDGEQTCAADGMCQEKCPVKINTGDLIKSMRAEHMKEEKTASGMADWLAANFG 781

Qy        823 VINSNVPRFLNIVNAMHSVVGSAPLSAISRALNAATNHFVPVWNPYMPKGAAPLKVPAPP 882
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        782 VINSNVPRFLNIVNAMHSVVGSAPLSAISRALNAATNHFVPVWNPYMPKGAAPLKVPAPP 841

Qy        883 APAAAEASGIPRKVVYMPSCVTRMMGPAASDTETAAVHEKVMSLFGKAGYEVIIPEGVAS 942
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        842 APAAAEASGIPRKVVYMPSCVTRMMGPAASDTETAAVHEKVMSLFGKAGYEVIIPEGVAS 901

Qy        943 QCCGMMFNSRGFKDAAASKGAELEAALLKASDNGKIPIVIDTSPCLAQVKSQISEPSLRF 1002

Db        902 QCCGMMFNSRGFKDAAASKGAELEAALLKASDNGKIPIVIDTSPCLAQVKSQISEPSLRF 961

Qy       1003 ALYEPVEFIRHFLVDKLEWKKVRDQVAIHVPCSSKKMGIEESFAKLAGLCANEVVPSGIP 1062
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        962 ALYEPVEFIRHFLVDKLEWKKVRDQVAIHVPCSSKKMGIEESFAKLAGLCANEVVPSGIP 1021

Qy       1063 CCGMAGDRGMRFPELTGASLQHLNLPKTCKDGYSTSRTCEMSLSNHAGINFRGLVYLVDE 1122
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1022 CCGMAGDRGMRFPELTGASLQHLNLPKTCKDGYSTSRTCEMSLSNHAGINFRGLVYLVDE 1081

Qy       1123 ATAPKKQAAAAKTA 1136
              ||||||||||||||
Db       1082 ATAPKKQAAAAKTA 1095


RbcS signal peptide (i.e. amino acid residues 1-40 of SEQ ID NO: 43 and 45)
ID   F4HRR5_ARATH            Unreviewed;       136 AA.
AC   F4HRR5;
DT   28-JUN-2011, integrated into UniProtKB/TrEMBL.
DT   28-JUN-2011, sequence version 1.
DT   17-FEB-2016, entry version 37.
DE   RecName: Full=Ribulose bisphosphate carboxylase small chain {ECO:0000256|RuleBase:RU003627};
DE            EC=4.1.1.39 {ECO:0000256|RuleBase:RU003627};
GN   Name=RBCS1A {ECO:0000313|EMBL:AEE34595.1};
GN   OrderedLocusNames=At1g67090 {ECO:0000313|EMBL:AEE34595.1,
GN   ECO:0000313|TAIR:AT1G67090};
OS   Arabidopsis thaliana (Mouse-ear cress).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
OC   Pentapetalae; rosids; malvids; Brassicales; Brassicaceae; Camelineae;
OC   Arabidopsis.
OX   NCBI_TaxID=3702 {ECO:0000313|EMBL:AEE34595.1, ECO:0000313|Proteomes:UP000006548};
RN   [1] {ECO:0000313|EMBL:AEE34595.1, ECO:0000313|Proteomes:UP000006548}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Columbia {ECO:0000313|Proteomes:UP000006548};
RX   PubMed=11130712; DOI=10.1038/35048500;
RA   Theologis A., Ecker J.R., Palm C.J., Federspiel N.A., Kaul S.,
RA   White O., Alonso J., Altafi H., Araujo R., Bowman C.L., Brooks S.Y.,
RA   Buehler E., Chan A., Chao Q., Chen H., Cheuk R.F., Chin C.W.,
RA   Chung M.K., Conn L., Conway A.B., Conway A.R., Creasy T.H., Dewar K.,
RA   Dunn P., Etgu P., Feldblyum T.V., Feng J.-D., Fong B., Fujii C.Y.,
RA   Gill J.E., Goldsmith A.D., Haas B., Hansen N.F., Hughes B., Huizar L.,
RA   Hunter J.L., Jenkins J., Johnson-Hopson C., Khan S., Khaykin E.,
RA   Kim C.J., Koo H.L., Kremenetskaia I., Kurtz D.B., Kwan A., Lam B.,
RA   Langin-Hooper S., Lee A., Lee J.M., Lenz C.A., Li J.H., Li Y.-P.,
RA   Lin X., Liu S.X., Liu Z.A., Luros J.S., Maiti R., Marziali A.,
RA   Militscher J., Miranda M., Nguyen M., Nierman W.C., Osborne B.I.,
RA   Pai G., Peterson J., Pham P.K., Rizzo M., Rooney T., Rowley D.,
RA   Sakano H., Salzberg S.L., Schwartz J.R., Shinn P., Southwick A.M.,
RA   Sun H., Tallon L.J., Tambunga G., Toriumi M.J., Town C.D.,
RA   Utterback T., Van Aken S., Vaysberg M., Vysotskaia V.S., Walker M.,

RT   "Sequence and analysis of chromosome 1 of the plant Arabidopsis
RT   thaliana.";
RL   Nature 408:816-820(2000).
RN   [2] {ECO:0000313|Proteomes:UP000006548}
RP   GENOME REANNOTATION.
RC   STRAIN=cv. Columbia {ECO:0000313|Proteomes:UP000006548};
RG   The Arabidopsis Information Resource (TAIR);
RL   Submitted (APR-2011) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000213|PubMed:22223895}
RP   IDENTIFICATION BY MASS SPECTROMETRY [LARGE SCALE ANALYSIS].
RX   PubMed=22223895; DOI=10.1074/mcp.M111.015131;
RA   Bienvenut W.V., Sumpton D., Martinez A., Lilla S., Espagne C.,
RA   Meinnel T., Giglione C.;
RT   "Comparative large-scale characterisation of plant vs. mammal proteins
RT   reveals similar and idiosyncratic N-alpha acetylation features.";
RL   Mol. Cell. Proteomics 11:M111.015131-M111.015131(2012).
CC   -!- FUNCTION: RuBisCO catalyzes two reactions: the carboxylation of D-
CC       ribulose 1,5-bisphosphate, the primary event in carbon dioxide
CC       fixation, as well as the oxidative fragmentation of the pentose
CC       substrate. Both reactions occur simultaneously and in competition
CC       at the same active site. {ECO:0000256|RuleBase:RU003627}.
CC   -!- CATALYTIC ACTIVITY: 2 3-phospho-D-glycerate + 2 H(+) = D-ribulose
CC       1,5-bisphosphate + CO(2) + H(2)O. {ECO:0000256|RuleBase:RU003627,
CC       ECO:0000256|SAAS:SAAS00008880}.
CC   -!- CATALYTIC ACTIVITY: 3-phospho-D-glycerate + 2-phosphoglycolate =
CC       D-ribulose 1,5-bisphosphate + O(2).
CC       {ECO:0000256|RuleBase:RU003627, ECO:0000256|SAAS:SAAS00008872}.
CC   -!- SUBUNIT: 8 large chains + 8 small chains.
CC       {ECO:0000256|RuleBase:RU003627, ECO:0000256|SAAS:SAAS00008879}.
CC   -!- SIMILARITY: Belongs to the RuBisCO small chain family.
CC       {ECO:0000256|RuleBase:RU003627}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; CP002684; AEE34595.1; -; Genomic_DNA.
DR   RefSeq; NP_974098.1; NM_202369.2.
DR   UniGene; At.12721; -.
DR   UniGene; At.30194; -.
DR   UniGene; At.37531; -.
DR   UniGene; At.46639; -.
DR   UniGene; At.49098; -.
DR   UniGene; At.67454; -.
DR   UniGene; At.68122; -.
DR   UniGene; At.70032; -.
DR   UniGene; At.70053; -.
DR   ProteinModelPortal; F4HRR5; -.
DR   SMR; F4HRR5; 56-100.
DR   STRING; 3702.AT1G67090.1; -.
DR   PaxDb; F4HRR5; -.
DR   PRIDE; F4HRR5; -.
DR   EnsemblPlants; AT1G67090.2; AT1G67090.2; AT1G67090.
DR   GeneID; 843029; -.
DR   Gramene; AT1G67090.2; AT1G67090.2; AT1G67090.
DR   TAIR; AT1G67090; -.
DR   eggNOG; COG4451; LUCA.

DR   Proteomes; UP000006548; Chromosome 1.
DR   ExpressionAtlas; F4HRR5; baseline and differential.
DR   GO; GO:0009507; C:chloroplast; IEA:UniProtKB-KW.
DR   GO; GO:0004497; F:monooxygenase activity; IEA:UniProtKB-KW.
DR   GO; GO:0016984; F:ribulose-bisphosphate carboxylase activity; IEA:UniProtKB-EC.
DR   GO; GO:0015977; P:carbon fixation; IEA:UniProtKB-KW.
DR   GO; GO:0009853; P:photorespiration; IEA:UniProtKB-KW.
DR   GO; GO:0015979; P:photosynthesis; IEA:UniProtKB-KW.
DR   Gene3D; 3.30.190.10; -; 1.
DR   InterPro; IPR024681; RuBisCO_sc.
DR   InterPro; IPR000894; RuBisCO_sc_dom.
DR   InterPro; IPR024680; RuBisCO_ssu_N.
DR   Pfam; PF12338; RbcS; 1.
DR   Pfam; PF00101; RuBisCO_small; 1.
DR   PRINTS; PR00152; RUBISCOSMALL.
DR   SUPFAM; SSF55239; SSF55239; 1.
PE   1: Evidence at protein level;
KW   Carbon dioxide fixation {ECO:0000256|RuleBase:RU003627,
KW   ECO:0000256|SAAS:SAAS00420217};
KW   Chloroplast {ECO:0000256|SAAS:SAAS00420212};
KW   Complete proteome {ECO:0000313|Proteomes:UP000006548};
KW   Lyase {ECO:0000256|RuleBase:RU003627, ECO:0000256|SAAS:SAAS00420232};
KW   Monooxygenase {ECO:0000256|RuleBase:RU003627,
KW   ECO:0000256|SAAS:SAAS00420221};
KW   Oxidoreductase {ECO:0000256|RuleBase:RU003627,
KW   ECO:0000256|SAAS:SAAS00420226};
KW   Photorespiration {ECO:0000256|RuleBase:RU003627,
KW   ECO:0000256|SAAS:SAAS00420228};
KW   Photosynthesis {ECO:0000256|RuleBase:RU003627,
KW   ECO:0000256|SAAS:SAAS00420229};
KW   Plastid {ECO:0000256|RuleBase:RU003627};
KW   Reference proteome {ECO:0000313|Proteomes:UP000006548}.
FT   DOMAIN        2     42       RbcS. {ECO:0000259|Pfam:PF12338}.
FT   DOMAIN       67    102       RuBisCO_small. {ECO:0000259|Pfam:
FT                                PF00101}.
SQ   SEQUENCE   136 AA;  14559 MW;  CD22ADE38C18ACCA CRC64;

  Query Match             100.0%;  Score 40;  DB 66;  Length 136;
  Best Local Similarity   100.0%;  
  Matches   40;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MASSMLSSATMVASPAQATMVAPFNGLKSSAAFPATRKAN 40
              ||||||||||||||||||||||||||||||||||||||||
Db          1 MASSMLSSATMVASPAQATMVAPFNGLKSSAAFPATRKAN 40




Alignment of SEQ ID NO: 6

BDB06934
ID   BDB06934 standard; protein; 512 AA.

AC   BDB06934;
XX
DT   28-JUL-2016  (first entry)
XX
DE   Arabidopsis plastidal glycolate/glycerate translocator 1 (PLGG1) SEQ:38.
XX
KW   PLGG1 protein; crop improvement; glycerate translocator 1;
KW   plastidal glycolate; recombinant dna; transgenic plant.
XX
OS   Arabidopsis thaliana.
XX
CC PN   WO2016089931-A1.
XX
CC PD   09-JUN-2016.
XX
CC PF   02-DEC-2015; 2015WO-US063306.
XX
PR   03-DEC-2014; 2014US-0086918P.
XX
CC PA   (MONS ) MONSANTO TECHNOLOGY LLC.
XX
CC PI   Abad MS,  Bell E,  Chomet PS,  Dezwaan T,  Duff S,  Goldman BS;
CC PI   Jia H,  Jones L,  Karunanandaa B,  Kuriakose SV,  Lutfiyya LL;
CC PI   Madappa S,  Mckiness ZP,  Nelson DE,  Preuss S,  Rajani MS;
CC PI   Ramachandra D,  Raychauduri A,  Schachtman DP,  Shcwartz SH,  Shobha C;
CC PI   Tanzer MM,  Venkatesh TV,  Wang H,  Wu X;
XX
DR   WPI; 2016-34463A/43.
DR   N-PSDB; BDB06907.
XX
CC PT   Recombinant DNA construct for producing transformed plant, comprises 
CC PT   heterologous promoter, which is functional in plant cell and operably 
CC PT   linked to polynucleotide that comprises nucleobase sequence having 
CC PT   certain identity to sequence.
XX
CC PS   Claim 1; SEQ ID NO 38; 70pp; English.
XX
CC   The invention relates to a novel recombinant DNA construct, used for 
CC   producing a transformed plant. The recombinant DNA construct comprises a 
CC   heterologous promoter, which is functional in a plant cell and is 
CC   operably linked to a polynucleotide that comprises a nucleobase sequence 
CC   having 90-100 percent identity to SEQ ID NO: 1-27 (see BDB06897-BDB06923)
CC   or SEQ ID NO: 55 (see BDB06951), a DNA encoding a RNA for suppressing 
CC   expression of target messenger RNA (mRNA) transcribed from polynucleotide
CC   that comprises nucleobase sequence having 90-100 percent identity to SEQ 
CC   ID NO: 6 (see BDB06902) or SEQ ID NO:55-60 (see BDB06951-BDB06956) or a 
CC   polynucleotide that encodes a polypeptide having an amino acid sequence 
CC   with 90-100 percent identity to SEQ ID NO: 28-54 (see BDB06924-BDB06950),
CC   SEQ ID NO:61 (see BDB06957), SEQ ID NO:79-95 (see BDB06975-BDB06991) or 
CC   SEQ ID NO:96 (see BDB06992). The recombinant DNA construct enables to 
CC   produce transformed plant with increased yield, nitrogen utilization 
CC   efficiency and water utilization efficiency.
XX
SQ   Sequence 512 AA;

  Query Match             100.0%;  Score 2539;  DB 23;  Length 512;
  Best Local Similarity   100.0%;  
  Matches  512;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MATLLATPIFSPLASSPARNRLSCSKIRFGSKNGKILNSDGAQKLNLSKFRKPDGQRFLQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATLLATPIFSPLASSPARNRLSCSKIRFGSKNGKILNSDGAQKLNLSKFRKPDGQRFLQ 60

Qy         61 MGSSKEMNFERKLSVQAMDGAGTGNTSTISRNVIAISHLLVSLGIILAADYFLKQAFVAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MGSSKEMNFERKLSVQAMDGAGTGNTSTISRNVIAISHLLVSLGIILAADYFLKQAFVAA 120

Qy        121 SIKFPSALFGMFCIFSVLMIFDSVVPAAANGLMNFFEPAFLFIQRWLPLFYVPSLVVLPL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SIKFPSALFGMFCIFSVLMIFDSVVPAAANGLMNFFEPAFLFIQRWLPLFYVPSLVVLPL 180

Qy        181 SVRDIPAASGVKICYIVAGGWLASLCVAGYTAIA VRKMVKTEMTEAEPMAKPSPFSTLEL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SVRDIPAASGVKICYIVAGGWLASLCVAGYTAIA VRKMVKTEMTEAEPMAKPSPFSTLEL 240

Qy        241 WSWSGIFVVSFVGALFYPNSLGTSARTSLPFLLSSTVLGYIVGSGLPSSIKKVFHPIICC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WSWSGIFVVSFVGALFYPNSLGTSARTSLPFLLSSTVLGYIVGSGLPSSIKKVFHPIICC 300

Qy        301 ALSAVLAALAFGYASGSGLDPVLGNYLTKVASDPGAGDILMGFLGSVILSFAFSMFKQRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ALSAVLAALAFGYASGSGLDPVLGNYLTKVASDPGAGDILMGFLGSVILSFAFSMFKQRK 360

Qy        361 LVKRHAAEIFTSVIVSTVFSLYSTALVGRLVGLEPSLTVSILPRCITVALALSIVSLFEG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LVKRHAAEIFTSVIVSTVFSLYSTALVGRLVGLEPSLTVSILPRCITVALALSIVSLFEG 420

Qy        421 TNSSLTAAVVVVTGLIGANFVQVVLDKLRLRDPIARGIATASSAHGLGTAALSAKEPEAL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TNSSLTAAVVVVTGLIGANFVQVVLDKLRLRDPIARGIATASSAHGLGTAALSAKEPEAL 480

Qy        481 PFCAIA YALTGIFGSLLCSVPAVRQSLLAVVG 512
              ||||||||||||||||||||||||||||||||
Db        481 PFCAIA YALTGIFGSLLCSVPAVRQSLLAVVG 512